                     IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             PINE BLUFF DIVISION

MICHAEL D BOWDEN                                                              PETITIONER
ADC #088956

v.                                 5:18CV00268-BRW

WENDY KELLEY, Director,
Arkansas Department of Correction,                                           RESPONDENT

                                       JUDGMENT

      Consistent with the Order that was entered on this day, this case is DISMISSED.

      IT IS SO ORDERED, this 30th day of May, 2019.


                                          Billy Roy Wilson _________________
                                          UNITED STATES DISTRICT JUDGE




                                             1
